FILED
                             NOT FOR PUBLICATION                            SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAI NGUYEN,                                      No. 11-17451

               Plaintiff - Appellant,            D.C. No. 2:03-cv-02635-MCE-
                                                 EFB
  v.

SACRAMENTO COUNTY; et al.,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Dai Nguyen appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging various constitutional

violations that occurred while he was a pretrial detainee. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Nguyen’s claim

against defendant Blanas because Nguyen failed to raise a genuine dispute of

material fact as to Blanas’s personal involvement in the alleged constitutional

deprivation or a sufficient causal connection between Blanas’s alleged wrongful

conduct and the constitutional deprivation. See Starr v. Baca, 652 F.3d 1202,

1205-08 (9th Cir. 2011) (setting forth requirements for supervisory liability).

      The district court properly granted summary judgment on Nguyen’s claims

against the remaining defendants because Nguyen failed to raise a genuine dispute

of material fact as to whether the alleged constitutional violations were

proximately caused by defendants’ conduct under an official county policy,

custom, practice, or procedure. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

691 (1978) (setting forth requirements for a § 1983 claim of municipal liability).

      Nguyen’s contention that the district court misapplied the burden of proof is

unpersuasive. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (“[A]

complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.”).




                                           2                                      11-17451
      To the extent that Nguyen contends he should have been allowed to amend

his complaint to add additional defendants, Nguyen waived this issue by failing to

raise it sufficiently in the district court. See One Indus., LLC v. Jim O’Neal

Distrib., Inc., 578 F.3d 1154, 1158 (9th Cir. 2009) (“A party normally may not

press an argument on appeal that it failed to raise in the district court.”).

      AFFIRMED.




                                            3                                    11-17451